Citation Nr: 0033632	
Decision Date: 12/26/00    Archive Date: 01/03/01	

DOCKET NO.  97-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a shell fragment wound to the right supraorbital 
ridge.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
January 1941, and from September 1941 to December 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas.  That rating decision increased the veteran's 
previously noncompensable evaluation for his 
service-connected residuals of a shell fragment wound to 
10 percent, effective February 16, 1996.  

This case was previously before the Board in July 1998, at 
which time it was remanded for additional development.  
Pursuant to the Board's remand, and after the additional 
development requested, the RO, in a rating decision of August 
2000, granted service connection (and a 10 percent 
evaluation) for headaches as the residual of head trauma due 
to a shell fragment wound.

In correspondence of early August 2000, the veteran was 
informed of the August 2000 decision and advised, per VA 
Form 4107, of his appellate rights.  A supplemental statement 
of the case, likewise dated in early August 2000, 
additionally informed the veteran of this decision.  Based 
upon various documents currently on file, including a 
November 2000 statement from the veteran's representative, it 
is unclear whether the veteran wishes to pursue the issues of 
service connection for vertigo (dizziness), and increased 
evaluations for hearing loss and headaches.  Inasmuch as 
these issues have not been developed or certified for 
appellate review, they are being referred to the RO for 
clarification, and, if necessary, appropriate action.


FINDING OF FACT

The veteran's residuals of a shell fragment wound to the 
right supraorbital ridge (other than headaches for which a 
separate 10 percent rating has been assigned) are presently 
characterized by no more than a slightly disfiguring scar.


CONCLUSION OF LAW

An evaluation in excess of 10 percent is not warranted for 
the residuals of a shell fragment wound to the right 
supraorbital ridge (other than headaches for which a separate 
10 percent rating has been assigned).  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, Codes 7800, 7804 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service clinical records reveal that, in early January 1943, 
while flying over Tunis, Africa, the veteran sustained a 
shell fragment wound to his right supraorbital ridge as the 
result of antiaircraft fire.  Approximately three months 
later, in March 1943, there was noted a well-healed, recent 
scar just above and lateral to the veteran's right eyebrow.  
Also noted was a slight depression in the area of the 
supraorbital ridge, though with no tenderness.  

On VA general medical examination in July 1969, there was in 
evidence a slight bony defect of the veteran's right 
supraorbital ridge, the result of a "healed" shrapnel wound.  
Radiographic studies of the veteran's skull conducted at that 
time showed no increased pressure or vascularity.  The sella, 
calvarium, sphenoid wings, and petrous ridges all appeared 
normal.  While there was some evidence of calcification in 
the falx cerebri, the pineal did not appear to be calcified.  
At the time of evaluation, there was no evidence of injury, 
tumor growth, or other abnormality.  The pertinent diagnosis 
noted was skull fracture (shrapnel wound), with a slight 
defect in the area of the right supraorbital ridge, but no 
residuals.  

In late June 1996, an additional VA examination was 
accomplished.  At the time of examination, the veteran stated 
that he was "flying a B-24 out of the Holy Land in 1943," and 
"ran into trouble" over North Africa.  Reportedly, the 
veteran was "shot and hit," but his co-pilot was able to land 
the plane in Malta, at which time he was transferred to a 
British hospital, where a piece of shrapnel was removed from 
his right periorbital area.  

On physical examination, there was a 6-centimeter scar in the 
right lateral and superior periorbital area, with a mild to 
moderate amount of depression in the center, reportedly the 
result of the veteran's shrapnel injury in World War II.  
This scar was neither tender nor painful.  Radiographic 
studies of the veteran's skull were within normal limits.  
The pertinent diagnosis noted was scar of the face secondary 
to shrapnel injury with mild depression.  

During the course of an RO hearing in January 1997, the 
veteran stated that the "scar is not tender, it's not 
nothing - there is nothing wrong with that scar."  (See 
Transcript, p. 6).

On VA neurologic examination in March 1997, it was noted that 
the veteran had suffered a "flack injury" during World 
War II, and "had a metal plate put in his skull" in the right 
frontal region.  The clinical impression was "normal" cranial 
nerves.  

During the course of a hearing before a traveling Veterans 
Law Judge in early May 1998, the veteran's accredited 
representative testified that the veteran's shell fragment 
wound scar had "worsened to the point where it was hampering 
the veteran's everyday life activities."  (See Transcript, 
p. 3).  The veteran himself testified that a 2 1/2 by 1 3/4 
(inch) metal plate had been put in his head to cover the area 
of his service-incurred shrapnel wound.  (See Transcript, 
pp. 4, 7).  

In November 1998, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of a shrapnel injury to the orbital area of his right 
face in January 1943.  Reportedly, the veteran had 
experienced "pain" in the bones of his face for years, 
though, for the past year, this pain had been "getting 
worse."  

On physical examination, there was present a 1-centimeter 
scar in the right lateral portion of the veteran's eyebrow.  
Additionally noted was a "questionable" mild ridge on the 
right lateral portion of the orbit and in the area lateral to 
the veteran's right eyebrow.  Further examination revealed 
some tenderness to palpation in the right temporal and 
lateral eyebrow area.  Radiographic studies of the veteran's 
skull showed no evidence of fracture or bony destructive 
changes, and were essentially unremarkable.  The pertinent 
diagnosis noted was residuals of shrapnel injury, "scar and 
pain," with no metal plate or destructive changes noted on 
skull X-rays.  

On additional VA medical examination, likewise conducted in 
early November 1998, there was noted a 1-centimeter scar in 
the "wrinkle line" to the right of the veteran's eyelid.  The 
scar was nontender, with normal texture and turgor, and no 
evidence of adherence.  While a mild depression was present 
in the area of the scar in question, there was no ulceration 
or breakdown of skin, and neither edema nor keloid formation.  
In the opinion of the examiner, the veteran had suffered 
"approximately 1 percent" of tissue loss.  The scar was 
described as "flesh colored," and productive of "mild 
disfigurement."  No limitation of function was produced by 
the veteran's shell fragment wound scar.  The pertinent 
diagnosis noted was mild scar on the right proximal orbital 
area lateral to the right eyebrow.  

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected residuals of a shell fragment wound scar to 
the right supraorbital area.  In that regard, disability 
evaluations are intended to compensate for the average 
impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In the present case, a review of the record discloses that, 
in January 1943, while flying over Tunis, Africa, the veteran 
sustained a significant shell fragment wound to his right 
supraorbital area.  However, further review of the records 
would appear to indicate that the veteran recovered from that 
injury with relatively few residuals.  In that regard, at the 
time of a VA general medical examination in July 1969, the 
veteran's injury was described as producing only a "slight 
defect," with no identifiable residuals.  While on subsequent 
VA medical examination in June 1996, there was a mild to 
moderate amount of depression present, the veteran's scar was 
neither tender nor painful.  In point of fact, the veteran 
himself, during the course of an RO hearing in January 1997, 
testified to the effect that there was "nothing wrong" with 
his scar, and that it was "not tender."  

The Board observes that, on recent VA medical examination in 
November 1998, there was no evidence of any ulceration or 
breakdown of skin in the area of the veteran's scar, and both 
normal texture and turgor.  While there was some mild 
depression of the veteran's supraorbital scar, the scar was 
nontender, and there was no evidence of adherence.  In the 
opinion of the examiner, the veteran's right supraorbital 
scar was productive of only "mild" disfigurement.  

The Board acknowledges that, on VA orthopedic examination, 
likewise conducted in early November 1998, there was present 
a "questionable" mild ridge in the right lateral portion of 
the orbit, lateral to the veteran's right eyebrow, as well as 
some tenderness to palpation in the right temporal and 
lateral eyebrow area.  Nonetheless, the vast majority of the 
evidence reflects that the veteran's scar itself is not, in 
fact, tender and/or painful.  As noted above, the RO has 
determined that the residuals of head trauma due to the shell 
fragment wound include headaches, for which a separate 10 
percent rating has been assigned.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in January 1997, as well as at a hearing before 
a traveling Veterans Law Judge in May 1998.  The Board does 
not doubt the sincerity of the veteran's statements.  Those 
statements, however, in and of themselves, do not provide a 
persuasive basis for a grant of the benefit sought in light 
of the evidence as a whole.  


ORDER

An increased evaluation for the residuals of a shell fragment 
wound to the right supraorbital ridge is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals



 

